EXHIBIT Amended and Restated Independent Contractor Agreement 1.Parties This Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Kenneth Hobbs ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of January 1, 2009 and shall expire March 31, 2010 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform professional services (the “Services”) of the following general description as an independent contractor to ChinaTel acting as its Vice-President of Mergers & Acquisitions and Assistant General Counsel during the entire Term of this Agreement: (i) review of proposed and existing contracts with ChinaTel; (ii) due diligence of potential acquisitions of companies or assets of companies in the broadband wireless telecommunications sector worldwide; (iii) negotiation and preparation of other Independent Contractor Agreements between ChinaTel and third parties; (iv) review and analysis of existing and proposed business plans; (v) managing retained outside counsel providing legal services to ChinaTel related to potential acquisitions of assets or companies by China Tel; (vi) drafting Letters of Intent and reviewing and revising Letters of Intent prepared by outside retained legal counsel by ChinaTel; (vii) negotiating and drafting Stock Purchase Agreements; (viii) negotiating and drafting Asset Purchase Agreements; (ix) negotiating and drafting Stock Exchange Agreements; (x) preparing form documents to be used by ChinaTel in connection with legal matters; (xi) reviewing and analyzing spectrum licenses in the broadband wireless telecommunications sector; (xii) preparation of Mutual Nondisclosure Agreements; and (xiii) providing such other legal advice and support as required. 4.Payment ChinaTel shall pay Independent Contractor for the Services described above for a fixed fee of 353,171 shares of ChinaTel's Series A common stock issued restricted stock pursuant to SEC Rule 144 under the U.S. Securities Act of 1933 ("Independent Contractor Fee"), which amount is in addition to 152,204 shares paid to Independent Contractor under the prior independent contractor agreement(s) between the parties.The Independent Contractor Fee shall be paid as soon as is practical following the parties’ execution of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
